CONFIDENTIAL

THE UNITED STATES DEPARTMENT OF THE TREASURY

October 3, 2011

 
First BanCorp
1519 Ponce de Leon Avenue
San Juan, Puerto Rico 00908



Ladies and Gentlemen:

Reference is made to the Securities Purchase Agreement, dated January 16, 2009,
by and between the United States Department of the Treasury (“Investor”), and
First Bancorp, a corporation organized and existing under the laws of the
Commonwealth of Puerto Rico (the “Company”) (the “ Purchase Agreement”).
Reference is also made to the Certificate of Designations of Fixed Rate
Cumulative Mandatorily Preferred Stock, Series G (“Series G Preferred Stock”)
filed with the Secretary of State for the Commonwealth of Puerto Rico on
July 16, 2010 (the “Certificate of Designations”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement and the Certificate of Designations, where appropriate.

Notwithstanding any provision to the contrary in the Purchase Agreement or the
Certificate of Designations, in connection with the conversion of the Series G
Preferred Stock into Common Stock, the parties have agreed that:



  1.   Notwithstanding the provisions of Section 4.5(b) of the Purchase
Agreement, the Company agrees that all Selling Expenses incurred in connection
with any registrations pursuant to the Purchase Agreement shall be borne by the
Company; and



  2.   Investor agrees to waive the requirement in Section 7(c) of the
Certificate of Designations relating to the Series G Preferred Stock that a
Notice of Early Conversion be mailed at least 3 days before the date fixed for
conversion; provided, however, that such waiver shall be conditioned upon the
Company delivering a Notice of Early Conversion to Investor not later than two
business days before the date fixed for conversion.

The parties agree that no other terms or provisions of the Purchase Agreement or
the Certificate of Designations shall be modified or waived by this letter
agreement other than as specifically set forth above.

If the foregoing accurately reflects our agreement, please confirm your
agreement to the terms of this letter agreement by signing in the space provided
below.

Very truly yours,

UNITED STATES DEPARTMENT OF THE TREASURY

     
By:
  /s/ Timothy G. Massad
 
   
Name:
  Timothy G. Massad
 
   
Title:
  Assistant Secretary for Financial Stability
 
   

Acknowledged and agreed
as of the date first written above.

FIRST BANCORP

     
By:
  /s/ Lawrence Odell
 
   
Name:
  Lawrence Odell
 
   
Title:
  General Counsel, EVP
 
   

